FILED IN
                                                           1st COURT OF APPEALS
                                                               HOUSTON, TEXAS
                           FIRST COURT OF APPEALS
                                                           11/23/2015 7:47:49 PM
                        INFORMATION SHEET BY COURT REPORTERS
                                                           CHRISTOPHER A. PRINE
                                                                    Clerk
You are expected to file the reporter’s record by the original due date. See Tex. R. App. P.35. If
a reporter determines that the due date may not be met, please advise the Clerk of the Court of
Appeals immediately in writing, stating the reason and the due date by which the record will be
filed. Generally speaking, for good cause shown, the Court will grant no more than two
extensions from the original record due date, each extension not to exceed 30 days in regular
appeals and 10 days in accelerated appeals for a total period not to exceed 60 days in regular
appeals and 20 days in accelerated appeals.

Appellate Case Number: 01-15-00906-CV, 01-15-00907-CV,    01-15-00908-CV
                                        Trial Court Case Number: 2000-34109D,2000-34109E, 2000-3

    (1) Is there a Reporter's Record?                                                  ✔Y          N

    (2) Are you the only court reporter involved in this appeal?                       ✔Y          N
    If not, please provide the names and addresses of all other court
    reporters below.



    (3) Has the appellant requested that the reporter’s record be prepared or          ✔Y          N
    has the trial court ordered that the record be prepared?

    (4) Please select from the following options:
       A. The appellant has paid for the record.
       B. The appellant has made arrangements to pay for the record
       C. The appellant is appealing as indigent.
       D. The appellant has not paid or made arrangements to pay for the
           record and is not appealing as indigent.

    (5) Extension (fill out if extension is required for any reason other than payment)
     I was unable to file the record in this appeal by ________.
                                                            11/24/15 I expect the record
    in this appeal to be approximately _______       325       pages. The record covers
    _______days
    6              of testimony. I believe that I can file the record by _________.
                                                                              12/14/15     I
    ask that the court grant an extension until that time for filing the record.
    Additional Comments: ___________________________________________
                               To clarify, this is the amount of pages and days of testimony for
                         both trial cases together. Total of 325 pages for both this case and
                         Trial Case Number 2013-55684. I did not understand which dates
                         Ms. Lemons was requesting. After doing some lengthy research, I
Court Reporter's Signature, Full Address, Email Address and Telephone Number:
                         was able to find six records pertaining to both 2000-34109 and
                         2013-55684. I also was not made aware Ms. Lemons had been
/s/Carolyn Ruiz Coronado,   201indigent
                                   Caroline,
                                         for all11th  Floor, 151st,  Houston
_______________________________________________________________________
                         found                   of these cases and was         77002
                                                                        not given an
                         opportunity to contest. I need time to prepare these transcripts.
carolyn_coronado@justex.net       (713)my
                         Please grant    368-6212
                                           extension. Thank you.
_______________________________________________________________________